Citation Nr: 0620064
Decision Date: 07/10/06	Archive Date: 01/18/07

Citation Nr: 0620064	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-20 270	)	DATE JUL 10 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The veteran served on active duty from June 1953 to June 
1957, and from July 1957 to July 1973.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2002 RO decision that denied service connection for 
diabetes mellitus, type II; and from an October 2004 rating 
decision, which granted a 10 percent disability rating for 
tinea pedis.  The veteran perfected a timely appeal to the 
Board.

In a July 2005 decision, the Board denied service connection 
for diabetes mellitus, granted a 10 percent disability rating 
for tinea pedis for an earlier period of time, but denied a 
rating greater than 10 percent at any time.  The portion of 
this decision which denied a disability rating in excess of 
10 percent for tinea pedis is the subject of the vacatur 
which follows.


VACATUR

It has recently come to the Board's attention that additional 
relevant medical evidence was generated by a VA medical 
center in November 2004, prior to the issuance of the Board's 
July 2005 decision.  That evidence was not associated with 
the claims file and thus was not considered by the Board in 
conjunction with the July 2005 decision.  Although the Board 
had no actual knowledge of this additional evidence at the 
time of the July 2005 decision, any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  In light of the due 
process violation, in that the Board was not able to actually 
consider the November 2004 relevant medical record, the Board 
will on its own motion, vacate that portion of the July 2005 
decision which denied a disability rating in excess of 
10 percent for tinea pedis, in order to ensure that the 
appellant is accorded full due process of law.  A subsequent 
decision will be issued in its place. 


ORDER

That portion of the July 2005 Board decision which denied a 
disability rating in excess of 10 percent for tinea pedis is 
hereby vacated.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0518217	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-20 270	)	DATE
	)
	  )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including due to inservice exposure to herbicides.

2.  Entitlement to a compensable disability rating for tinea 
pedis, prior to April 17, 2004.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for tinea pedis, since April 17, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1957, and from July 1957 to July 1973.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2002 RO decision that denied service connection for 
diabetes mellitus, type II, including due to inservice 
exposure to herbicides; and denied an increased (compensable) 
disability rating for tinea pedis.  The veteran filed a 
notice of disagreement in December 2002.  In July 2003, the 
RO issued a statement of the case, and later that month, the 
veteran perfected his appeal. 

In October 2004, the RO issued a rating decision which 
granted a 10 percent disability rating for tinea pedis, 
effective April 17, 2004.  Since the newly assigned rating is 
not the maximum, the issue remains on appeal. See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran did not have military service in the Republic 
of Vietnam, and was not exposed to herbicides.  

2. Diabetes mellitus, type II, began many years after active 
service, and was not caused by any incident of service 
including exposure to herbicides.

3.  The veteran's service-connected tinea pedis has been 
manifested by no more than exfoliation, exudation, or 
itching, involving an exposed surface or extensive area; and 
at least 5 percent but less than 20 percent of the entire 
body or of exposed areas is affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12 month period.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Prior to April 17, 2004, the criteria for a 10 percent 
rating for tinea pedis were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002 
and 2004).

3.  Since April 17, 2004, the criteria for a rating in excess 
of 10 percent for the veteran's service-connected tinea pedis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as it pertains to the veteran's claim.  

A.  Service Connection for Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran is seeking service connection for diabetes 
mellitus, type II.  He attributes this condition to his 
alleged inservice herbicide exposure (including Agent 
Orange).  For the reasons to be discussed below, the 
preponderance of the evidence indicates diabetes mellitus, 
type II, was not incurred during military service, and did 
not result from any inservice exposure to herbicides.

Historically, the veteran served on active duty in the Air 
Force from June 1953 to June 1957, and from July 1957 to July 
1973.  His service personnel records revealed, in pertinent 
part, that he was assigned to the 388th Tactical Fighter 
Wing, stationed at Korat Air Base, Thailand, from November 
1966 through November 1967.  During this time, his inservice 
specialty was listed as a maintenance scheduling technician.  
From February 1969 to August 1970, and from July 1971 to July 
1972, he was assigned to the 432nd Tactical Reconnaissance 
Wing, at Udorn Air Base, Thailand.  His inservice specialty 
during these periods was listed as a production scheduler and 
maintenance schedular.  The veteran's service medical records 
are negative for any diagnosis of or treatment for diabetes 
mellitus.  His retirement examination, performed in November 
1972, was silent as to complaints or diagnosis of diabetes 
mellitus.

A post service VA physical examination, performed in October 
1973, was silent as to complaints or diagnosis of diabetes 
mellitus.

The veteran filed his present claim seeking service 
connection for diabetes mellitus, type II, in November 2001.  
He indicated that he was stationed in Thailand from around 
1966 to 1967, and from 1970 to 1971, and that he went on TDY 
(temporary duty) to Vietnam around 1967 for three months to 
pick up equipment for repairs and 
calibration.  

In support of his claim, a statement was received from one of 
the veteran's fellow airmen.  He indicated that he served 
with the veteran in the 432nd Support Group, which was part 
of the 432nd Tactical Reconnaissance Wing from "April 1970 
through April 1971 and again from December 1970 through 
December 1971 at Udorn Air Base, Thailand."  He indicated 
that the veteran's job was to test and calibrate equipment 
from airplanes, and that the veteran was required to make 
many trips into the Republic of South Vietnam to pick up 
equipment from airplanes in Viet Nam and return to Udorn Air 
Base.  He indicated that the veteran would spend a couple 
days in Viet Nam every month to get equipment.  

In support of his claim, VA medical treatment records, dated 
from 2000, were retrieved by the RO.  A review of these 
treatment reports revealed treatment and diagnoses of 
diabetes mellitus, type II, with mild diabetic retinopathy.  
A VA physical examination, performed in March 2002, noted 
that the veteran's history of having been diagnosed with 
diabetes mellitus, type II,  in 1985.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam means actual service in-
country in Vietnam from January 9, 1962 through May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2004). 

As noted above, there is no indication in the veteran's 
military records that the he was ever in-country in Vietnam.  
Again, evidence of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  

The veteran has alleged that he served on temporary duty in 
Vietnam for three months in 1967 to pick up equipment for 
calibration.  He also submitted a statement from a fellow 
airmen, who indicated that the veteran would spend a couple 
days in Viet Nam every month to get equipment, "from April 
1970 through April 1971 and again from December 1970 through 
December 1971."  

In this case, there is no military record indicating that the 
veteran served in Vietnam.  While veteran's service personnel 
records confirm that the veteran was deployed to Air Force 
bases in Thailand, there is no competent evidence that the 
veteran was actually in the Republic of Vietnam or otherwise 
exposed to Agent Orange during active service.  The Board 
does not find the veteran's allegation of service on 
temporary duty to Vietnam approximately 1967 "for three 
months to pick up equipment for calibration" to be 
consistent with his inservice specialty at that time, which 
was a maintenance scheduler technician.  The Board notes that 
a performance report, covering the veteran from June 1971 to 
June 1972, noted that he was NCOIC of AMS Shop Scheduling, 
and described the duties of this position as "[a]ssigns 
priorities and schedules repair cycle assets and other 
selected items into various AMS shops for repair.  
Coordinates with shop supervisors and DIFM monitors on shop 
workload and particular problems which may arise."

The Board also does not find the airmen's statement, dated in 
January 2003, to be compelling evidence in that it does not 
refer to the same period of exposure alleged by the veteran.  
The Board also notes that the airmen's letter refers to some 
periods of time when the veteran was not shown to be 
stationed in Thailand at all.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes, claimed 
as secondary to herbicide exposure.  The evidence of record 
does not establish that the veteran was exposed to herbicides 
during military service, and he did not incur diabetes 
mellitus during military service, or for many years 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Increased Rating for Tinea Pedis

The veteran was granted service connection for tinea pedis at 
a noncompensable disability rating, effective August 1973, in 
a November 1973 rating decision.  In November 2001, the 
veteran filed his present claim seeking an increased 
(compensable) disability rating for this condition.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria for skin conditions changed effective 
August 30, 2002, during the pendency of the appeal.  Either 
the old or new rating criteria may be applied, whichever are 
more favorable to the veteran, although the new rating 
criteria may not be applied for the period of time before 
their effective date.  VAOPGCPREC 3-2000.

Under both the old or new rating criteria, dermatophytosis 
(fungal infection, including of the toenails or other areas) 
may be rated under the criteria for eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002 and 2003).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

A treatment report, dated in August 2001, noted the veteran's 
complaints of fungus on the side of his right foot getting 
larger.  Objective examination of the toenails revealed them 
to somewhat thick, yellow, crumbly, but trimmed correctly, 
and with no signs of paronychia.  Examination of the skin 
revealed a slightly elevated lesion of the lateral aspect of 
the right foot measuring 3 centimeters by 2 centimeters, with 
a mild amount of hyperkeratotic tissue.  Upon debridement of 
the lesion, pin-point bleeding was present with verucoid-like 
tissue present, maceration and peeling of toe web spaces.  
Orthopedically, the report found no significant deformities.  
The report concluded with diagnoses of wart, onychomycosis, 
and tinea pedis.  A September 2001 treatment report noted 
that the wart on his right foot remained, but was not 
uncomfortable.  The report concluded with an assessment of 
verruca with slight improvement.  An October 2001 treatment 
report noted that the lesion on the right foot was decreasing 
in size, and now measured 2.5 centimeters by 1.5 centimeters.  
The report concluded with an assessment of improving wart.  

In March 2002, a VA physical examination was conducted.  The 
report noted the veteran's history of a rash on his feet 
inservice, and post service treatment for diabetes mellitus, 
type II.  The veteran reported that the symptoms of his tinea 
pedis are present on and off, and that the condition presents 
itself mainly twice a year, lasting each time for about a 
month, using such medications as Tinactin.  The report also 
noted that the veteran has been treated with oral medications 
for treatment of the thickness and yellowish discoloration of 
his toenails.  Physical examination revealed the veteran to 
be ambulatory, and in no acute distress.  Inspection of the 
feet revealed no open sores, except for the resection of a 
wart, which was healing with no complications.  There were 
areas of scaling and areas of tinea pedis present in both 
soles, mainly inner aspect of both feet.  There was some 
thickness and yellowish discoloration in the nails, 
especially of the great toes.  Peripheral pulses were 
satisfactory.  The report concluded with diagnoses of tinea 
pedis and onychomycosis.  

On April 17, 2004, the veteran underwent a VA examination of 
the skin.  The report noted that the veteran's treatments 
have included topical medications and three-months of 
treatment with Lamisil.  Physical examination revealed scale 
on his feet in a moccasin distribution, bilaterally.  There 
was also scale between his toes, particularly the fourth 
interspace on both feet.  His toenails were dystrophic and 
thickened with subungal debris.  There was also some 
verrucous papules on the lateral side of the right foot.  The 
report concluded with diagnoses of tinea pedis and 
onychomycosis and probable verruca vulgaris.  The VA examiner 
recommended that the veteran received treatment for these 
warts, tinea pedis and onychomycosis.  

Prior to April 17, 2004, the RO assigned a noncompensable (0 
percent) disability rating for the veteran's service-
connected tinea pedis.  Effective April 17, 2004, the RO 
rated the veteran's tinea pedis 10 percent disabling.  The 
RO's October 2004 rating decision, which granted the 
increased rating, reasoned that the April 17, 2004 VA 
examination indicated that the veteran was using 
corticosteroids or other immunosuppressive drugs to control 
this condition.

The Board notes that the VA's April 17, 2004 VA examination 
of the skin noted that the veteran had a history of taking 
Lamisil for three-months as treatment for his tinea pedis and 
onychomycosis.  Thus, it is clear that he was taking 
costicosteriods or other immunosuppressive drugs to control 
this condition long before April 17, 2004.  The March 2002 VA 
examination noted that he was taking oral medications for his 
foot condition with some improvement.  Thus, after reviewing 
the entire record, the Board concludes that the evidence 
supports the grant of a 10 percent disability rating for 
tinea pedis, prior to April 17, 2004.

Having found that the veteran's condition to warrant a 10 
percent disability rating, prior to April 17, 2004, the Board 
shall now consider whether a higher rating is warranted (both 
prior to and since April 17, 2004).

Under the old rating criteria for eczema, a 30 percent 
rating, the next highest available rating, is assigned when 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 
30 percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).

A review of the veteran's claims folder fails to reveal 
symptoms analogous to the next higher rating (30 percent) 
using either the old or new rating criteria.  As noted in the 
April 2004 VA examination for skin, his condition has 
actually improved over the last few months.  Physical 
examination revealed scale on his feet in a moccasin 
distribution, bilaterally.  

The presently assigned 10 percent evaluation for tinea pedis 
under Diagnostic Code 7806 accurately depicts the severity of 
the condition.  As the preponderance of the evidence is 
against the claim for a higher rating for tinea pedis, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's December 2001, March 2002, and November 2003 
letters, the July 2003 statement of the case (SOC), and the 
October 2004 supplemental SOC, advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertained to the claim.  
He was specifically advised that it was his responsibility to 
support the claim with appropriate evidence.  Finally, the 
documents advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Thus, the veteran was ultimately provided content complying 
notice and proper subsequent process.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter, the SOC, and supplemental SOC, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  The RO 
has obtained the veteran's complete service personnel 
records.  The Board also notes that the veteran has been 
shown to have diabetes mellitus, type II, and therefore, a VA 
examination is not warranted herein. 38 C.F.R. 
§ 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  
  

ORDER

Service connection for diabetes mellitus, type II, including 
as due to exposure to herbicides, is denied.

Prior to April 17, 2004, a higher rating of 10 percent for 
tinea pedis is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Since April 17, 2004, an increased initial rating in excess 
of 10 percent for tinea pedis is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


